Per Curiam:
The assignments of error in this case are too numerous to discuss, unless they had more merit.
*69Tbe plaintiff obtained a policy of insurance on his building from the recognized agent of the company at Waynesburg, Greene county, and paid the agent the premium therefor. The agent reported the matter to the home office at Boston, and forwarded the premium. After waiting the usual time for a reply and receiving none, he delivered the policy to the assured. This he testified was in accordance with his usual course of dealing with said company. A fire occurred shortly thereafter, and this suit was brought to recover for the loss sustained thereby. When, upon the trial below, the plaintiff offered his policy in evidence, he was met with the following objection, inter alia, to its admission: “ That there is no evidence that, at the time this policy is claimed to have been issued, or claimed to have been in force, the defendant company was duly empowered by law to transact business in this state, and therefore, this policy is ultra vires, and void.” See second assignment. The company not only repudiated its policy, but also its agent who issued it. For anything that appeared upon the trial, the case was an honest one, and the evidence fully justified the verdict found by the jury. The remaining assignments have about the same merit as the second one, above referred to.
Judgment affirmed.
On November 10, 1890, a motion for a re-argument was refused.